internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-102053-99 date date parent sub purchaser target target sellers public sellers company tax professional outside tax company officer plr-102053-99 professionals authorized representatives country x date a date b date c date d date e date f date g date x a b c d business a business b this responds to your date letter on behalf of the above taxpayers requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations for parent to make late elections parent as the common parent of the consolidated_group that now includes the foreign purchasing_corporation and deemed foreign purchasing_corporation ie purchaser and new target respectively and as the united_states_shareholder thereof is requesting an extension of time to make late sec_338 elections under sec_338 of the internal_revenue_code and sec_1_338-1 and sec_1_338-1 of the income_tax regulations with respect to the acquisition of the target stock and the deemed acquisition of target stock on date b sometimes hereinafter such elections are plr-102053-99 collectively referred to as the election or elections additional information was received in a letter dated date the material information is summarized below parent is a publically traded corporation that is the common parent of a consolidated_group that acquired sub on date g which is more fully described below and that has a week taxable_year and uses the accrual_method of accounting prior to date g the factual background was as follows sub was a publicly traded corporation that was the common parent of a consolidated_group that had a calendar taxable_year and used the accrual_method of accounting purchaser a country x corporation the specific country of formation is set forth above in the redacted legend was a wholly owned subsidiary of sub target was a country x corporation the specific country of formation is set forth above in the redacted legend whose stock was directly owned by sellers and sellers are foreign individuals who are not united_states_shareholders within the meaning of sec_951 the individuals’ names and country of citizenship are set forth above in the redacted legend target was a country x corporation the specific country of formation is set forth above in the redacted legend that was owned a directly by public sellers ie the target stock was traded on the stock exchange in country x b directly by sellers and c directly by target thus d which is over of the stock of target was owned directly and indirectly by sellers also target owns owned numerous foreign subsidiaries several of which were subsequently liquidated into target but an extension of time to make a sec_338 election for any such subsidiary is not being requested and a sec_338 election will not be made for any such subsidiary purchaser and the target corporations are engaged in business a and parent is engaged in business b prior to the below described acquisition purchaser sellers and target and target did not file u s income_tax returns and they were not subject_to u s income_taxation further neither target nor target was a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 or required under sec_1_6012-2 to file a u s income_tax return on date a sellers and sub entered into a share purchase agreement for sub to acquire all of the sellers’ target stock and target stock the share purchase agreement was subsequently assigned to purchaser on date b purchaser acquired all of the sellers’ target stock and target stock pursuant to the share purchase agreement solely for cash in fully taxable transactions on date c pursuant to a tender offer and squeeze out under the laws of country x purchaser acquired all of the shares of target owned by the public sellers thus purchaser had directly and indirectly acquired100 of the target stock on date d target was merged into purchaser pursuant to the laws of country x after the acquisitions new target and new target were included in sub’s return by being listed on form_5471 information_return filed with respect to a foreign_corporation it is represented that purchaser was not related to sellers within the meaning of sec_338 and plr-102053-99 purchaser's acquisition of target stock and new target 1's deemed acquisition of target stock ie assuming an extension is granted and a valid election is made for target each qualified as a qualified_stock_purchase as defined in sec_338 the period of limitations on assessments under sec_6501 has not expired for parent’s sub’s purchaser’s target 1's or target 2's taxable_year s in which the acquisitions occurred the taxable_year s in which the elections should have been filed or any taxable_year s that would have been affected by the elections had they been timely filed the elections were due on date e sub as the then common parent of the consolidated_group that included the foreign purchasing_corporation and deemed foreign purchasing_corporation and as the united_states_shareholder thereof intended to file the elections however for various reasons the elections were not filed on date f which is after the due_date for the elections company official company tax professional outside tax professionals and authorized representatives discovered that the elections had not been filed on date g which is after the acquisitions and the date the elections were due parent acquired all of the stock of sub in a transaction that is represented to be a fully taxable_acquisition subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the elections sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_1_338-1 and v provide that for purposes of sec_1 g ie qualifying for the special rule when a foreign purchasing_corporation or deemed purchasing_corporation must file an election which is a later filing_date than the ordinary filing_date required by sec_338 a foreign_corporation is considered subject_to united_states tax ie not eligible for the special rule if it is a controlled_foreign_corporation cfc sec_338 provides that the term purchase means any acquisition of stock but only if the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form plr-102053-99 8023-a or form_8023 as applicable in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-1 provides that the united_states_shareholders as defined in sec_951 of a foreign purchasing_corporation that is a controlled_foreign_corporation as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date form 8023-a and form_8023 as applicable must be filed as described in the form and its instructions and also must be attached to form_5471 information_return with respect to foreign_corporation filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing_corporation sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target's assets and new target is deemed to acquire those assets sec_1_338-2 provides that the purchasing_corporation may make an election under sec_338 for target even though target is liquidated on or after the acquisition_date sec_1_338-2 provides that an election may be made for target after the acquisition of assets of the purchasing_corporation by another corporation in a transaction described in sec_381 provided that the purchasing_corporation is considered for tax purposes as the purchaser of the target stock the acquiring_corporation in the sec_381 transaction may make an election under sec_338 for target sec_1_338-2 example illustrates how the purchase of a corporation holding target stock provided a sec_338 election is made therefor and the direct purchase of the remaining target stock can be combined to make a qualified_stock_purchase sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form 8023-a form_8023 and the instructions thereto under sec_301_9100-1 c the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue plr-102053-99 procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the times for filing the elections were fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent as the common parent of the consolidated_group that now includes the foreign purchasing_corporation and deemed foreign purchasing_corporation and as the united_states_shareholder thereof to file the elections provided parent shows sub as the then common parent of the consolidated_group that included the foreign purchasing_corporation and deemed foreign purchasing_corporation and as the united_states_shareholder thereof acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official company tax professional outside tax professionals and authorized representatives explain the circumstances that resulted in the failure_to_file valid elections the information establishes that tax professionals were responsible for the elections that sub as the then common parent of the consolidated_group that included the foreign purchasing_corporation and deemed foreign purchasing_corporation and as the united_states_shareholder thereof relied on the tax professionals to timely make the elections and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that sub as the then common parent of the consolidated_group that included the foreign purchasing_corporation and deemed foreign purchasing_corporation and as the united_states_shareholder thereof acted reasonably and in good_faith in failing to timely file the elections the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent as the common parent of the consolidated_group that now includes the foreign purchasing_corporation and deemed foreign purchasing_corporation and as the united_states_shareholder thereof to file the elections with respect to the acquisition of the target stock and the deemed acquisition of the target stock as described above plr-102053-99 the above extension of time is conditioned on the taxpayers' parent’s sub’s purchaser's target 1's target 2's and sellers’ to the extent they have any us tax_liability tax_liability being not lower in the aggregate for all years to which the elections apply than it would have been if the elections had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 parent as the common parent of the consolidated_group that now includes the foreign purchasing_corporation and deemed foreign purchasing_corporation and as the united_states_shareholder thereof should file the elections in accordance with sec_1_338-1 that is new elections on forms 8023-a or form sec_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form together with any information that is required to be attached to the election form a separate election form will have to be filed for target and target because they do not qualify to file a combined election form see sec_1_338-1 a copy of this letter should be attached to the election forms parent must amend sub’s return for sub’s first taxable_year following the acquisitions to attach a copy of this letter and copies of the election forms and any information required therewith and to show that the acquisitions were reported as sec_338 transactions ie the new target corporations must be included in sub’s return by being listed on form_5471 information_return with respect to a foreign_corporation for the first year following the acquisitions ie for sub’s taxable_year ending on date x and schedule f of form_5471 must reflect the election values also parent for target and target must file final returns for the applicable target corporations if and as applicable reporting the acquisitions as sec_338 transactions and attach thereto a copy of this letter and copies of the election forms or if they have already reported the transactions as sec_338 transactions then merely attach thereto a copy of this letter and copies of the election forms see sec_1_338-1 and g and announcement 1998_2_irb_38 and the instructions to the election form no opinion is expressed as to whether the acquisition of target stock and target stock each qualifies as a qualified_stock_purchase whether the acquisition of target stock and target stock each qualifies for sec_338 treatment or if the acquisition of target stock and target stock each qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by target and or target on their deemed asset sales in addition no opinion is expressed as to the tax effects or consequences of filing the elections late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the elections late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain plr-102053-99 statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to the company official who approved the power_of_attorney and to the additional authorized representative designated on the power_of_attorney to receive a copy this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel corporate by richard todd counsel to the assistant chief_counsel corporate
